       Case 1:18-cv-00068-GLR Document 38 Filed 02/08/19 Page 1 of 11



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                              Baltimore Division

ERIEN LOIS FRAZIER,                 )
                                    )
           Plaintiff,               )    CASE NO. 1:18-cv-00068
                                    )
     v.                             )    JUDGE:   George L. Russell, III
                                    )
EXPERIAN INFORMATION                )
SOLUTIONS, INC., et al.,            )
                                    )
           Defendants.
                                    )
                                    )

DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S REPLY IN SUPPORT
        OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
         Case 1:18-cv-00068-GLR Document 38 Filed 02/08/19 Page 2 of 11



I.     INTRODUCTION

       Plaintiff Erien Lois Frazier’s claim that Defendant Experian Information Solutions, Inc.

(“Experian”) willfully violated 15 U.S.C. § 1681g is fatally flawed for two reasons. The Court

should dismiss Plaintiff’s Second Amended Complaint (“SAC”) with prejudice and enter

judgment for Experian.

       First, Plaintiff lacks standing to sue because the SAC alleges a bare procedural violation

of § 1681g divorced from any concrete harm. Under controlling Fourth Circuit precedent, a

plaintiff lacks standing to sue under § 1681g unless the alleged violation made a difference in the

fairness or accuracy of her credit report. Plaintiff alleges that Experian’s consumer disclosure

lacked information about an outdated federal student loan. By law, however, that information

can no longer be reported to third parties in credit reports. Nothing in Plaintiff’s opposition

explains how the failure to disclose a tradeline that cannot be included in her credit report

possibly affected the accuracy or fairness of her credit report.

       Second, even if Plaintiff had standing to sue, the SAC does not plausibly allege that

Experian willfully violated § 1681g by contravening clearly established law. The only relevant

guidance interpreting § 1681g holds that consumers are entitled to the information contained in

their consumer reports to third parties at the time of the request, not their entire files in whatever

form maintained by the CRA. Since Plaintiff does not allege that information regarding her

federal student loan tradeline is being or has been reported to third parties, her claim under

§ 1681g necessarily fails. Plaintiff’s opposition boils down to a request for this Court to diverge

from prior precedent and interpret § 1681g anew. Because the SAC is limited to a willfulness

claim, however, Plaintiff’s argument misses the mark. To establish willfulness, Plaintiff must

show that Experian’s failure to disclose information about her outdated federal student loan
         Case 1:18-cv-00068-GLR Document 38 Filed 02/08/19 Page 3 of 11



tradeline violated clearly established law, a showing the SAC and opposition do not remotely

make.

II.     ARGUMENT

        A.     Plaintiff Lacks Standing Because the Second Amended Complaint Does Not
               Allege a Concrete Injury.

        At the threshold, the Court should grant Experian’s motion because Plaintiff’s allegations

and opposition make clear that the SAC claims a mere technical statutory violation that has

caused her no real-world harm.

        To have standing under the Fourth Circuit’s controlling opinion in Dreher v. Experian

Information Solutions, Inc., 856 F.3d 337, 346 (4th Cir. 2017), a plaintiff must plausibly allege

that the defendant’s purported violation of 15 U.S.C. § 1681g(a) made a difference in the fairness

or accuracy of her credit report. As in Dreher, Plaintiff’s SAC fails to show how receiving a

consumer disclosure that included information about “outdated and disputed federal student

loans” (ECF No. 32 ¶ 40)—information that Plaintiff does not allege “HAS been” or is being

provided to a third party (id. ¶ 47)—“would have made any difference at all in the ‘fair[ness] or

accura[cy]’ of h[er] credit report.” Dreher, 856 F.3d at 346.

        The SAC alleges that in 2013, Defendant Trans Union LLC was reporting information

about an unpaid student loan debt. See ECF No. 32 ¶ 40; id. Ex. N (sealed). According to the

information submitted by Plaintiff, the account (initially opened in 2001) became delinquent in

July 2007. See Ex. N at TU-000408. Plaintiff became aware of the negative tradeline at some

unspecified date, and disputed the account with Trans Union in 2013. See id.

        By law, the FCRA prohibits consumer reporting agencies from making any consumer

report that contains accounts placed for collection, or any other adverse item of information,

which antedate the report by more than seven years. 15 U.S.C. § 1681c(1), (4)-(5).




                                               -2-
           Case 1:18-cv-00068-GLR Document 38 Filed 02/08/19 Page 4 of 11



Accordingly, information about the delinquent student loans should not have appeared on any

consumer report to a third party after July 2014, at the latest.

       According to Plaintiff, Experian violated § 1681g(a)(1) because the consumer disclosures

that it provided to her in 2016 and 2017 did not include information about her outdated student

loans. ECF No. 32 ¶ 40. Plaintiff, however, does not explain, either in her SAC or opposition to

dismissal, how the fairness or accuracy of her credit report—which, by law, cannot include

information about her outdated loans—was impacted in any way by Experian’s alleged failure.

Given that the FCRA prohibits Experian from including such outdated information on her credit

reports—indeed, Plaintiff is clear that she is making no claim Experian has provided such

information on credit reports to third parties (ECF No. 32 ¶ 47)—it defies logic why Plaintiff

alleges she required that outdated information to ensure the accuracy or fairness of her credit

reports.

       Rather than explain how she has standing under the Fourth Circuit’s controlling standard,

Plaintiff invokes the Ninth Circuit’s decision in Robins v. Spokeo, Inc., 867 F.3d 1108 (9th Cir.

2017), decided after remand from the Supreme Court. But the difference between Plaintiff’s

allegations and the facts of that case only underscore why standing is absent here. In Robins, the

plaintiff alleged that a credit reporting agency failed to follow reasonable procedures to assure

maximum possible accuracy of the information in his credit report, in violation of 15 U.S.C.

§ 1681e(b), and that, as a result, the agency published a report that falsely stated his age, marital

status, wealth, education level, and profession. Id. at 1111.

       The Ninth Circuit emphasized that “even when a statute has allegedly been violated,

Article III required such violation to have caused some real—as opposed to purely legal—harm

to the plaintiff.” Id. at 1112. Yet the plaintiff’s allegation that the credit reporting agency




                                                 -3-
         Case 1:18-cv-00068-GLR Document 38 Filed 02/08/19 Page 5 of 11



prepared an inaccurate report, and published the report on the Internet, clearly implicated the

plaintiff’s “concrete interests in truthful credit reporting.” Id. at 1116.

        Unlike in Robins, Plaintiff does not allege that Experian is providing inaccurate

information about her student loans to third parties. And because such outdated information

makes no difference in the fairness or accuracy of Plaintiff’s credit reports, Experian’s purported

failure to provide a credit disclosure with this outdated information cannot implicate her interests

in truthful credit reporting.

        As in Dreher, Plaintiff “is left with a statutory violation divorced from any real world

effect.” 856 F.3d at 346. This is the quintessential no-injury claim that Dreher forbids federal

courts from entertaining.

        B.      The Second Amended Complaint Fails to State a Claim that Experian
                Willfully Violated the Fair Credit Reporting Act.

        In any event, even if Plaintiff had standing to sue, the SAC fails to state a claim for

willful violation of 15 U.S.C. § 1681g(a)(1).

        Because the SAC is limited to the claim that Experian willfully violated § 1681g(a)(1),

Plaintiff bears the burden of alleging and proving that Experian was objectively unreasonable

because it violated clearly established law. See Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 69-

70 (2007). The SAC’s allegation that Experian violated § 1681g(a)(1) because it failed to

include information about outdated student loans on her consumer disclosure falls well short of

the heightened willfulness standard. Indeed, no court has held that § 1681g(a)(1) requires CRAs

to include on a consumer disclosure outdated tradeline information that is no longer reported to

third parties on a credit report.

        To the contrary, “the only relevant guidance” interpreting § 1681g(a)(1) dictates “that

consumers are entitled to ‘complete copies of their consumer reports, not their entire files in




                                                 -4-
           Case 1:18-cv-00068-GLR Document 38 Filed 02/08/19 Page 6 of 11



whatever form maintained by the CRA.’” Shaw v. Experian Info. Sols., Inc., 891 F.3d 749, 761

(9th Cir. 2018) (quoting Gillespie v. Trans Union Corp., 482 F.3d 907, 909 (7th Cir. 2007)).

Further, the plain terms of § 1681g limit a CRA’s disclosure to information in the consumer’s

file—i.e., information included in a consumer report—“at the time of the request.” See, e.g.,

Eller v. Experian Info. Sols., Inc., 2011 WL 3365513, at *7 (D. Colo. Aug. 2011) (holding that

§ 1681g only required production of credit report at the time of the request, not information

contained on previous credit reports).

       Under this authority, Experian’s alleged failure to include outdated federal loan

information in Plaintiff’s consumer disclosure does not state a violation of § 1681g. 1 Plaintiff

does not allege that Experian is presently reporting or has reported her outdated student loans in

credit reports to third parties. Indeed, the SAC concedes that Plaintiff “clearly is not making any

claim regarding information that HAS been provided to a third party that she is aware of.” ECF

No. 32 ¶ 47.

       Plaintiff characterizes Gillespie and Shaw as “muddled and argued inappropriately.”

ECF No. 37 at 7. That argument, however, ignores that because Plaintiff’s claim depends on

showing that Experian acted willfully, the question is not simply whether Gillespie and Shaw



       1
          Although “outdated and disputed federal student loans” is the only category of
information identified in the SAC as missing from Experian’s consumer disclosure (ECF No. 32
¶ 40), Plaintiff attaches an exhibit to her opposition, claiming it contains additional “information
that should have been disclosed by Defendant.” ECF No. 37 at 4. Experian cannot discern the
meaning of Plaintiff’s new argument.
        The exhibit to Plaintiff’s opposition appears to show that LexisNexis® obtained
Plaintiff’s address and birth date information from Experian, among others. See ECF No. 37-1.
But Experian’s consumer disclosure to Plaintiff shows that LexisNexis® has requested
information about Plaintiff from Experian. See ECF No. 24-3 Ex. D (sealed) at 8. And the
Maryland address and birth year that apparently was provided to LexisNexis® appear on the
same consumer disclosure. Id. at 9. So it is unclear what information Plaintiff believes was
missing from her consumer disclosure.




                                                -5-
           Case 1:18-cv-00068-GLR Document 38 Filed 02/08/19 Page 7 of 11



were correct, but whether Experian violated clearly established law. Cases like Gillespie and

Shaw prove that Experian did not.

       Certainly, the cases upon which Plaintiff relies do not demonstrate willfulness, as none of

them addressed the question presented here. Plaintiff invokes Nunnally v. Equifax Information

Services, LLC, 451 F.3d 768 (11th Cir. 2006), in which the Eleventh Circuit considered whether

a CRA must provide a consumer with his complete file following a reinvestigation of disputed

items in his credit history. Id. at 770 (citing 15 U.S.C. § 1681i(a)(6)(B)(ii)). 2 In that case, the

credit reporting agency provided the plaintiff with a summary letter limited to highlighting

discrete changes made to the plaintiff’s file post-dispute—far less than Experian provided to

Plaintiff in this case. See id. at 776; ECF No. 24-3 Ex. D (sealed). The court recognized that,

whereas § 1681g requires disclosure of “[a]ll information in the consumer’s file” at the time of

the request, § 1681i only requires providing a “consumer report that is based upon the

consumer’s file as that file is revised as a result of the reinvestigation.” Nunnally, 451 F.3d at

773-74. Because a “consumer report” is defined to mean “any written, oral, or other

communication” of information bearing on a consumer’s credit worthiness, and § 1681i modifies

the “consumer report” to one “based on the file as that file is revised,” a summary letter limited

to changes made as a result of the reinvestigation is sufficient. Id. at 776 (emphasis in original).

       In short, Nunnally held that, following a reinvestigation, the CRA need only inform

consumers of the changes made to their file as a result of the reinvestigation, and need not

provide a more fulsome disclosure that contains other information. See id. at 776. Critically,

       2
          Section 1681i requires CRAs to conduct a reasonable reinvestigation if the
completeness or accuracy of any item of information contained in a consumer’s file is disputed
by the consumer, and provides that a CRA must provide written notice of the reinvestigation’s
results, which shall include “a consumer report that is based upon the consumer’s file as that file
is revised as a result of the reinvestigation.” 15 U.S.C. § 1681i(a)(6)(B)(ii). Plaintiff has not
stated a claim under § 1681i in this case.




                                                 -6-
           Case 1:18-cv-00068-GLR Document 38 Filed 02/08/19 Page 8 of 11



however, Nunnally never considered the type or extent of information that must be disclosed

under § 1681g(a)(1)—the FCRA provision under which Plaintiff’s claim arises in this case—or

whether CRAs must disclose more information than is provided in a consumer report at the time

of the consumer’s request, as Shaw and Gillespie held. Accordingly, Nunnally cannot stand in as

the clearly established law required to state a willfulness violation. 3

       Plaintiff also relies upon Clements v. Trans Union LLC, 2018 WL 4519196 (S.D. Tex.

Aug. 29, 2018), in which consumers claimed the CRA was reporting old and obsolete

information beyond the statutory period. The court explained that although 15 U.S.C. § 1681c

prohibits CRAs from reporting certain information in a credit report after seven years (i.e., in a

report to third parties), there is no requirement in the FCRA that a CRA remove outdated

information from its own file, as was the case there. Id. at *7.

       Nothing in Clements—which postdates the complained-of activity in this case—clearly

establishes that § 1681g(a) requires CRAs to provide consumers with a disclosure that includes

outdated tradeline information no longer reported to third parties. Clements holds that a CRA

may retain outdated information about a consumer—just as it may retain a purge date (Gillespie,

482 F.3d at 908) or account codes (Shaw, 891 F.3d at 760)—but it does not answer the question

whether a CRA must disclose such information when a request is made under § 1681g. Only

cases like Shaw and Gillespie answer that question, making clear that § 1681g does not require

CRAs “to disclose more than the information in their consumer reports.” Gillespie, 482 F.3d at

909.



       3
         Plaintiff relies on Alston v. Branch Banking & Trust Co., 2016 WL 4521651 (D. Md.
Aug. 26, 2016), which similarly was limited to the question whether § 1681i(a)(6)(B) requires
more than a short explanation that no changes were made to a tradeline as a result of the CRA’s
investigation. See id. at *11. Alston is inapposite for the same reason as Nunnally.




                                                 -7-
         Case 1:18-cv-00068-GLR Document 38 Filed 02/08/19 Page 9 of 11



       Finally, Plaintiff relies on a paragraph from the FTC’s 2011 staff report stating that a

CRA must make a “consumer disclosure regardless of whether it designates its records as ‘files’

or ‘archives’ or use any other terminology for the information it retains on a consumer.” ECF

No. 37 at 4. Under that guidance, a CRA cannot “archive” its files and refuse to provide a

consumer disclosure on that ground. But there is no dispute that Experian did provide Plaintiff

with a consumer disclosure. The only question is whether, as Plaintiff alleges, that consumer

disclosure was required to include outdated federal student loan information. The FTC guidance

relied upon by Plaintiff speaks to whether a CRA must respond to a disclosure request, not what

that disclosure must include.

       In essence, Plaintiff’s argument boils down to the position that this Court should

disregard prior cases interpreting the scope of disclosure required by § 1681g because a full-file

disclosure ought to include more than what is reported to third parties on a credit report. It is not

enough, however, for Plaintiff to argue that cases like Gillespie and Shaw were wrongly decided.

To prove that Experian acted willfully, Plaintiff must show that clearly established law

affirmatively required Experian to include outdated information in her disclosure, even though it

was not being reported to third parties at the time of the request. On this determinative issue,

Plaintiff’s arguments fall well short. The only relevant guidance available in 2016 and 2017

when Experian provided Plaintiff’s disclosures to her made clear that § 1681g does not require

CRAs to disclose more than the information in a consumer’s credit reports. Since Plaintiff does

not allege that her consumer disclosure lacked information provided to third parties in credit

reports at the time of her request, her willfulness claim necessarily fails.




                                                 -8-
       Case 1:18-cv-00068-GLR Document 38 Filed 02/08/19 Page 10 of 11



III.   CONCLUSION

       For these reasons, the Court should dismiss Plaintiff’s SAC with prejudice and enter

judgment in Experian’s favor on Plaintiff’s FCRA claim.



Dated: February 8, 2019                          Respectfully submitted,

                                                    /s/ Jon G. Heintz

                                                 Jon G. Heintz (D. Md. Bar No. 13001)
                                                 JONES DAY
                                                 51 Louisiana Ave., NW
                                                 Washington, D.C. 20001
                                                 T: (202) 879-3819
                                                 jheintz@jonesday.com

                                                 Counsel for Defendant
                                                 Experian Information Solutions, Inc.




                                              -9-
        Case 1:18-cv-00068-GLR Document 38 Filed 02/08/19 Page 11 of 11



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed on February 8, 2019, with the

Court via the CM/ECF system, causing it to be served on all CM/ECF users. In addition, a copy

of the foregoing was sent via mail and email to Plaintiff at the physical address and email

address listed below:

                                         Erien Lois Frazier
                                         P.O. Box 25
                                         Hagerstown, MD 21741
                                         erienfrazier@gmail.com



Dated: February 8, 2019                           Respectfully submitted,

                                                   /s/ Jon G. Heintz

                                                  Jon G. Heintz (D. Md. Bar No. 13001)
                                                  JONES DAY
                                                  51 Louisiana Ave., NW
                                                  Washington, D.C. 20001
                                                  T: (202) 879-3819
                                                  jheintz@jonesday.com

                                                  Counsel for Defendant
                                                  Experian Information Solutions, Inc.




                                              - 10 -
